E. Darwin Smith, Justice.
If the plaintiffs are to he believed in the affidavit made by them, the defendant Salsman, obtained the delivery of the goods for which this action is brought, by a false representation in regard to the person of his partner Booth. So far as there is any conflict between the affidavits in respect to what took place at the time of the sale of the goods, the balance and weight of testimony is clearly in favor of the plaintiffs in the proportion of three to one. The plaintiffs say in their affidavit, that one of their number knew that Mr. Booth, who was the editor of The Wisconsin Free Democrat, and “ who had been arrested on account of some difficulty connected with the enslaving or liberating slaves,” was a responsible man; and that they sold and delivered the said goods on the faith of the representation that the partner of the said defendant Salsman, was such editor, and was, as the plaintiffs affirm the said Salsman said, “ the very man,” who was such editor, and had such difficulty. Salsman does not deny that he made such a representation, but he asserts that he had no intention to defraud the plaintiffs; that his partner had formerly been such editor; that his firm was in good credit at the time, and that he expected and intended to pay the plaintiffs for the goods purchased at the time of the purchase. But this will not answer. If he in fact obtained the *528credit for the goods by a representation false in fact, and which he knew at the time to be false, it will not do for him to say that he did not mean to defraud the plaintiffs at the time. They were, in fact, defrauded. They gave credit to a false statement, and the injury to them is the same as if the purpose of Salsman was ever so fraudulent at the time.
A purchaser who obtains credit by a false representation, must be held to intend the legitimate consequence of his acts. His intent must be inferred from his acts and declarations. The law requires men to speak the truth in making their contracts, and in all negotiations or representations, designed or calculated to influence the conduct of the opposite party in making a trade or giving a credit. The law of good morals and the law of the land coincide in this particular.
The motion to discharge the order of arrest should be denied, with. $10 costs.